DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas et al. (US PGPUB US 2016/0054779 A1) in further view of Bodas et al. (US PGPUB US 2016/0188365 A1) hereinafter “Rajappa” which is the second inventor listed and is hereinafter used for differentiation, in further view of Giraud et al. (US 6,393,330 B1).

Bodas and Rajappa were cited in the previous Office Action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.

Regarding claim 1, Bodas teaches the invention substantially as claimed including a method of operating a data processing system (Abstract: managing power and performance of a high performance computing (HPC) system for… allocating the power budget to the job to comprising: 
receiving requests for execution of a plurality of applications (Fig. 6, Jobs 520; ¶ [0048]: Jobs 520 comprise one or more jobs requested to be run on HPC system 400 by one or more users; ¶ [0046]: OS nodes 501 accept jobs submitted by users and assist in the launching and managing of jobs being processed by compute nodes 502; wherein jobs corresponds to applications); 
identifying estimated power demands for execution of each of the plurality of applications (Fig. 6, Jobs 520 Power policy, Energy policy; ¶ [0054]: Estimator 413 provides Resource Manager 410 with estimates of power consumption for each job enabling Resource Manager 410 to efficiently schedule and monitor each job requested by one or more job owners (e.g., users)… Other factors that is used by Estimator 413 to create a power consumption estimate include, but are not limited or restricted to, whether the owner of the job permits the job to be subject to a power limit, the job power policy limiting the power supplied to the job (e.g., a predetermined fixed frequency at which the job will run, a minimum power required for the job, or varying frequencies and/or power supplied determined by Resource Manager 410), the startup power for the job, the frequency at which the job will run, the available power to HPC System 400 and/or the allocated power to HPC System 400 ); 
determining power consumption maximums for a plurality of computing modules capable of executing the plurality of applications (¶ [0025]: the power consumption of HPC System 400 never exceeds the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, a hard limit is defined by the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, hard limit defines power and 
selecting among the plurality of computing modules to execute ones of the plurality of applications based at least on the power consumption maximums and the estimated power demands (¶ [0057]: Power Aware Job Launcher 412 will look at the operating points to select the one which results in highest frequency while maintain the power consumption below the limit; ¶ [0058]: Job Manager 420 is responsible for operating the job within the constraints of one or more power policies and various power limits after the job has been launched; ¶ [0065]: HPPM executes the job on selected HPC nodes. In one embodiment, the selected HPC nodes are selected based on power performance policies. In one embodiment, the selected HPC nodes are selected based on power characteristics of the nodes. In one embodiment, the power characteristics of the HPC nodes are determined based on running of a sample workload. In one embodiment, the power characteristics of the HPC nodes are determined during runtime. In one embodiment, wherein the job is executed on the selected HPC nodes based on power performance policies; ¶ [0068]: HPPM allocates the power budget to the job to maintain an average power consumption of the HPC facility below the soft power limit. In one embodiment, allocating the power budget to the job is based on power performance policies. In one embodiment, allocating the power budget to the job is based on an estimate of power required to execute the job. In one embodiment, the estimate of the required power to execute the job is based on at least one of a monitored power, an estimated power, and a calibrated power.).

	While Bodas teaches allocation of a plurality of user jobs to nodes on a rack server environment based on estimated power demands and node power limits, Bodas does not expressly teach wherein the power consumption maximums relate to minimum operating voltages characterized for operation of the plurality of computing modules; wherein first applications having corresponding estimated power demands higher than second applications are directed to computing modules having lower power consumption maximums, wherein the plurality of jobs are a plurality of applications.

	However, Rajappa teaches selection of computational units in a high performance computing (HPC) and using a job scheduler that considers thermal design power (See at least ¶ [0025]). Further, Rajappa teaches wherein the power consumption maximums relate to minimum operating voltages characterized for operation of the plurality of computing modules (Fig. 3, range 302; ¶ [0034]: Calibration of nodes can be performed for user-defined frequencies or all plausible frequencies a node can operate at (reasonably includes a minimum/lowest operating power). Node power numbers while running a sample workload and TDP workload operating at each frequency is stored into a database; ¶ [0041]: As referenced in block 504, the power, thermal values, performance, and so on, may be measured and collected for each node or processor at each operating frequency of the node or processor.); 

    PNG
    media_image1.png
    478
    539
    media_image1.png
    Greyscale

wherein first applications having corresponding estimated power demands higher than second applications are directed to computing modules having lower power consumption maximums (¶ [0022]: This means when you have to select 3000 nodes from 5000 free nodes, for example, there may be an opportunity to pick 3000 nodes expending lower (or the lowest) power; ¶ [0035]: As mentioned, a second step or general factor to consider for power-aware selection of nodes is selection criteria. There may be number of selection criteria: (a) lowest power, (b) least node-to-node variation, (c) highest power nodes, and so forth. For a selection criterion of lower or lowest power, the lower or lowest power nodes of the available, eligible nodes may be selected. This may be desirable or most desired to improve chances for a The selection of lower or lowest temperature servers may be beneficial for running high-power applications, for example.), wherein the plurality of jobs are a plurality of applications (Abstract: A system and method for computing including compute units to execute a computing event, the computing event being a server application or a distributed computing job. A power characteristic or a thermal characteristic, or a combination thereof, of the compute units is determine. One or more of the compute units is selected to execute the computing event based on a selection criterion and on the characteristic.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rajappa with the teachings of Bodas to further apply scheduling techniques based on power demands and power limits for jobs to applications. The modification would have been motivated as it is a simple substitution of known elements to obtain predictable results.

While Rajappa teaches sampling and testing at all plausible frequencies a node can operate and reasonably suggests a minimum operating power in Fig. 3, Bodas nor Rajappa expressly teach minimum operating voltage. 

minimum operating voltage (Col. 3, lines 35-62: during a so-called test phase, there is applied to the component an initial supply voltage V.sub.init less than the nominal voltage V.sub.nom and greater than or equal to a minimum operating voltage V.sub.min and a check is carried out on the functioning of the component… In addition, the minimum operating voltage is defined as the lowest supply voltage necessary to the component to execute a task without loss of functionality; Col. 7, lines 9-13).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Giraud with the teachings of Bodas and Rajappa to determine a minimum operating voltage before loss of functionality is detected. The modification would have been motivated by the desire of ensure the component is able to execute without loss of functionality.


Regarding claim 2, Bodas teaches further comprising: 
determining the estimated power demands for each of the plurality of applications based at least on monitored power consumption during prior execution of each of the plurality of applications on one or more representative computing devices (¶ [0054]: Estimator 413 provides Resource Manager 410 with estimates of power consumption for each job enabling Resource Manager 410 to efficiently schedule and monitor each job requested by one or more job owners (e.g., users). Estimator 413 provides a power consumption estimate based on, for example, maximum and average power values stored in a calibration database, wherein the calibration database is populated by the processing of Calibrator 414; ¶ [0055]: Calibrator 414 calibrates the power, thermal dissipation and performance of each node within 

Regarding claim 3, Bodas teaches further comprising: 
normalizing the power consumption from the prior execution of each of the plurality of applications to a percentage of a metric to establish the estimated power demands, wherein the power consumption maximums are normalized to the metric (¶ [0055]: Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time intervals in order to determine, inter alia, (1) the average power, (2) the maximum power, and (3) the minimum power for each node.).

Regarding claim 4, Bodas teaches wherein the power consumption maximums are determined for each of the computing modules based at least on a performance test executed by each of the plurality of computing modules that determines reduced operating voltages for at least processing elements of the plurality of computing modules below a specified operating voltage (¶ [0025]: Furthermore, the power consumption of HPC System 400 never exceeds the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, a hard limit is defined by the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, hard limit defines power and cooling capability available for the nodes, racks, systems and datacenters within a HPC facility. The cooling and power infrastructures may or may not be shared by different elements of the HPC facility. In one embodiment, the hard limit fluctuates in response to failures in cooling and power delivery infrastructures, while the soft limit remains at or below the hard limit at any time; ¶ [0026]: HPC System Power Manager 300 uses Out of Band mechanism 301 (e.g., Node Manager 431, Thermal Control 432, Rack Manager 430 and Datacenter Manager 310) to monitor and manage the hard limit for each component. In one embodiment, the Out of Band mechanism 301, unlike In Band mechanism 302, uses an independent embedded controller outside the system with an independent networking capability to perform its operation; wherein power limits correspond to operating voltages).

	In addition, Rajappa teaches determines reduced operating voltages for at least processing elements of the plurality of computing modules below a manufacturer specified operating voltage (¶ [0029] Thermal design power (TDP) specification is a processor specification that provides power and cooling requirement for the processor. Each model number of a processor may have a unique TDP specification. A system designer of a system employing the processors may ensure that the power delivery (VR) and cooling (heat sinks and airflow) solutions are adequate for the specified TDP. The TDP may represent the worst case power 

Regarding claim 5, Bodas teaches further comprising: 
receiving the requests into a workload manager for a rackmount computing system, and distributing execution tasks for the plurality of applications to the plurality of computing modules comprising blade computing assemblies within the rackmount computing system (¶ [0032]: Each datacenter is managed by a datacenter manager, such as for example, Datacenter Manager 310. Datacenter Manager 310 is the higher managing component of a plurality of server racks. Each server rack includes plurality of nodes. In one embodiment, Datacenter Manager 310 is a managing component for the nodes of an entire or part of a server rack while in other embodiments Datacenter Manager 301 is a managing component for nodes of multiple racks. Each node is managed by a node manager. For example, each of Nodes 500 is managed by Node Manager 431. Node Manager 431 monitors and manages power consumption and thermal status of its associated node; ¶ [0057]: Generally, a user submits a program to be executed (“job”) to a queue. The job queue refers to a data structure containing jobs to run. In 

Regarding claim 6, Rajappa teaches further comprising: 
further selecting among the plurality of computing modules to execute ones of the plurality of applications based at least on proximity of associated blade computing assemblies to a ventilation airflow input to the rackmount computing system (¶ [0045]: The thermal criterion may be a lower or lowest temperature criterion, a higher or highest temperature, or other thermal criterion. In a particular example, a system for computing may be multiple server systems (e.g., hundreds of server systems) for web services or other applications. Thermal characteristic(s) or a temperature profile of the distribution of the multiple server systems may be obtained. In the measurement or calibration, a sample application may be executed on the servers. Temperature variations server-to-server may be due, in part, to manufacturer component variations of the servers. In many cases servers are cooled by blowing air on heat sinks or components. In many cases temperature of air that is used for cooling varies based upon physical location of components and physical servers in racks and datacenter. This variation also contributes to variation in temperature of components and servers; ¶ [0046]: Continuing with this example, the selection of “n” servers of the multiple servers to run a web service application or other application may be based, in part, on the thermal characteristics or thermal profile. The 

Regarding claim 8, Bodas teaches, wherein each of the plurality of computing modules comprise a plurality of similarly provisioned computing modules that differ among processor core voltages determined from one or more performance tests executed on the plurality of similarly provisioned computing modules (¶ [0055]: Calibrator 414 calibrates the power, thermal dissipation and performance of each node within HPC System 400. Calibrator 414 provides a plurality of methods for calibrating the nodes within HPC system 400. In one embodiment, Calibrator 414 provides a first method of calibration in which every node within HPC system 400 runs sample workloads (e.g., a mini-application and/or a test script) so Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time intervals in order to determine, inter alia, (1) the average power, (2) the maximum power, and (3) the minimum power for each node.).

Regarding claim 9, Rajappa teaches further comprising: 
distributing for execution first ones of the plurality of applications having higher estimated power demands to first ones of the plurality computing modules having lower power limit properties and distributing for execution second ones of the plurality of applications having lower estimated power demands to second ones of the plurality of computing modules having higher power limit properties ([0046] Continuing with this .

Regarding claim 10, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, Bodas teaches wherein each of the plurality of computing modules have corresponding power consumption maximums, and wherein each of the plurality of blade assemblies comprises a plurality of computing modules each comprising a processing system capable of executing the applications (¶ [0055]: every node within HPC system 400 runs sample workloads (e.g., a mini-application and/or a test script)).

Regarding claim 17, it is a system type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a system type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale.

Regarding claim 19, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above for claim 1. Further, Bodas teaches the additional limitations of an apparatus comprising: one or more computer readable storage media (¶ [0093]: computer readable medium); program instructions stored on the one or more computer readable storage media that, based at least in part on execution by a control system (¶ [0093]: A computer readable medium having stored thereon sequences of instruction which are executable by a system, and which, when executed by the system, cause the system to perform a method).
 
wherein the maximums are based on a TDP (¶ [0025]: When subjected to a power limit, a job scheduler may require or benefit from an estimate for power needed to run the distributed computing job. Conventionally, any estimation of power is based upon the maximum thermal design power (TDP) specification of the nodes or processors. For most applications, actual power consumption by most components and nodes of the distribution is likely to be lower than the specified TDP. A job scheduled based upon specified TDP power estimation (higher) is likely to wait longer in a queue).

Regarding claim 20, Bodas teaches wherein the estimated power demands for each of the applications are determined by at least monitoring power consumption during prior execution of the applications on one or more computing devices, and comprising further program instructions, based at least in part on execution by the control system, direct the control system to at least: 
	normalize the power consumption from the prior execution to a percentage of TDP of the one or more computing devices to establish the estimated power demands (¶ [0055]: Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time intervals in order to determine, inter alia, (1) the average power, (2) the maximum power, and (3) the minimum power for each node.).

	In addition, Rajappa teaches determine the TDP maximums based on characterized operating voltages for processing elements of the plurality of computing modules established at levels below manufacturer specified levels resultant from one or more performance tests executed by the plurality of computing modules (¶ [0029]: Thermal .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bodas and Rajappa as applied to claim 1, in further view of Potlapally (US Patent No. US 9,557,792 B1).

Potlapally was cited in IDS filed on 10/29/2020 and cited in the previous Office Action As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.

Regarding claim 7, Bodas and Rajappa does not expressly teach wherein each of the plurality of computing modules have corresponding power consumption maximums, and wherein sets of the plurality of computing modules are selected for inclusion into associated blade computing assemblies based at least on achieving an average power dissipation target for each of the blade computing assemblies.

	However, Potlapally teaches systems and methods for scheduling workloads based on application workload profiles and server system profiles (See at least Abstract). Further, Potlapally teaches wherein each of the plurality of computing modules have corresponding power consumption maximums, and wherein sets of the plurality of computing modules are selected for inclusion into associated blade computing assemblies based at least on achieving an average power dissipation target for each of the blade computing assemblies (Col. 4, lines 40-68: According to one embodiment, the DPM may be configured to classify servers and/or other computing devices of the data center into categories based on the kinds of workloads that are most appropriate for the servers or devices, e.g., from a performance-per-watt perspective… high end servers, low end servers, hybrid servers; Claim 17: classify, based at least in part on their respective system profiles, the plurality of servers into a plurality of capability categories, wherein a particular server is classified in a particular capability category based at least in part on a performance level of the particular server;).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potlapally with the teachings of Bodas, Rajappa, and Giraud to classify servers based on performance to optimize workload allocation to respective servers. The modification would have been motivated by the desire to allow optimal workload allocation among servers.



Response to Arguments
Applicant's arguments filed on 07/27/2021 have been fully considered but they are not persuasive.
In Remarks applicant argues:
(I) Rajappa discusses selecting compute units based on actual power consumption of the compute units, not arbitrary budgets as in Bodas (Rajappa, abstract). Rajappa is silent as to why individual compute units might have different power consumptions among each other (i.e. different voltage minimums in our present claims). (See Rajappa, paragraph [0022] and [0035]). However, Rajappa does not teach or suggest placing applications with estimated high power consumption only on compute nodes with low power consumption ceilings, as recited in the present claims. Rajappa thus fails to teach or suggest "wherein first applications having corresponding estimated power demands higher than second applications are directed to computing modules having lower power consumption maximums," as recited in claim 1. 
In view of the Arguments above, examiner submits the following:
As to point (I)
Examiner respectfully disagrees with the Applicant for at least the following reasons. Rajappa as shown on Fig. 3 and at least par. [0032] and [0034] discuss a node calibration process to determine “all plausible frequencies a node can operate” and shows a distribution range 302 as being “lower or lowest power nodes (or processors)”. Rajappa as now cited does teach compute units having different power consumption among each other and “all plausible frequencies a node can operate” reasonably encompasses minimum operating voltages. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Rajappa is why individual compute units might have different power consumptions among each other”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, regarding the argument “Rajappa does not teach or suggest placing applications with estimated high power consumption only on compute nodes with low power consumption” examiner respectfully submits that Rajappa does in fact teach placement of high-power applications in lower or lowest temp/voltage servers. See below:
¶ [0035]: “As mentioned, a second step or general factor to consider for power-aware selection of nodes is selection criteria. There may be number of selection criteria: (a) lowest power, (b) least node-to-node variation, (c) highest power nodes, and so forth. For a selection criterion of lower or lowest power, the lower or lowest power nodes of the available, eligible nodes may be selected. This may be desirable or most desired to improve chances for a job to be scheduled and executed. This lowest power criterion will also generally deliver lower energy consumed by the node;” 
¶ [0046]: “the selection of "n" servers of the multiple servers to run a web service application or other application may be based, in part, on the thermal characteristics or thermal profile. The selection of lower or lowest temperature servers may be beneficial for running high-power applications, for example”. 
Accordingly, Rajappa reasonably teaches the amended limitations and therefore the rejection is maintained. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. (US 2012/0233622 A1) PORTABLE DEVICE AND TASK PROCESSING METHOD AND APPARATUS THEREFOR. See at least [0031].
Lo et al. (US 2016/0350156 A1) METHOD FOR PERFORMING PROCESSOR RESOURCE ALLOCATION IN AN ELECTRONIC DEVICE, AND ASSOCIATED APPARATUS. See at least [0028] and [0038].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195